Title: From John Adams to James Warren, 3 December 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Decr. 3. 1775
      My dear Sir
     
     I have only Time to acquaint you that Congress have ordered the arrears of Pay to be discharged to the soldiers and one Months Advance Pay to be made. No Bounty nor any allowance for Lunar Months.
     I have a Thousand Things to say—But no Time. Our Army must be reconciled to these Terms, or We shall be ruined for what I know. The Expenses accumulating upon the Continent are so vast and boundless that We shall be bankrupt if not frugal.
     I lately had an opportunity, suddenly, of mentioning two very deserving officers, Thomas Crafts Junior who now lives at Leominster and George Trot who lives at Braintree to be, the first a Lt. Colonel the second a Major of the Regiment of Artillery under Coll. Knox. These are young Men under forty, excellent officers, very modest, civil, sensible, and of prodigious Merit as well as suffering in the American Cause. If they are neglected I shall be very mad, and kick and Foume like fury. Congress have ordered their Names to be sent to the General, and if he thinks they can be promoted without giving Disgust and making Uneasiness in the Regiment, to give them Commissions. Gen. Washington knows neither of them. They have too much Merit and Modesty to thrust themselves forward and solicit, as has been the Manner of too many. But they are excellent officers, and have done great Things both in the political and military Way. In short vast Injustice will be done if they are not provided for. Several Captains in the Artillery Regiment were privates under these officers in Paddocks Company. Captain Crafts who is I believe the first Captain, is a younger Brother to Thomas. I believe that Burbeck, Mason, Foster &c. would have no objection.
     The Merit of these Men from the Year 1764 to this day, has been very great tho not known to every Body. My Conscience tells me they ought to be promoted. They have more Merit between you and me than half the Generals in the Army.
    